 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 1 of 8 Pageid#: 44




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                               Roanoke Division

KEITH CARLTON SAFEWRIGHT,                       )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )
                                                )      Civil Action No.: 7:18-cv-605
ATSUMI CAR EQUIPMENT, INC.,                     )
                                                )
      Defendant.                                )


JEFFREY WAYNE JOHNSON,                          )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )
                                                )      Civil Action No.: 7:18-cv-606
ATSUMI CAR EQUIPMENT, INC.,                     )
                                                )
      Defendant.                                )

                              JOINT RULE 26(f) PLAN

      The parties to each of the above captioned cases (hereinafter, for ease of reference,

“the parties”), come, pursuant to Fed. R. Civ. P. 26(f), having met and conferred, to

respectfully submit the Joint Discovery Plan (the “Plan”) as set forth below:

      I.     Nature and basis of claims and defenses and the
             possibilities for promptly settling or resolving the
             case.

      The parties have discussed the general nature and basis of each other’s claims and

defenses.   Plaintiff Keith Safewright and Plaintiff Jeffrey Johnson will provide a

settlement demand to Defendant Atsumi Car Equipment, Inc. (“Atsumi”) within two

weeks. Should the parties be so inclined, they will contact the Magistrate Judge to

schedule a mediation.
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 2 of 8 Pageid#: 45




       II.      Rule 26(f) Discovery Plan.

       For all ESI discovery permitted under Rule 26, the parties agree to limit the

relevant periods (the “Relevant Period”) for discovery from the various parties from

September 1, 2015 (the year Plaintiff Safewright was hired by Defendant Atsumi, and

disclosed his need for leave pursuant to the Family and Medical Leave Act) through

February 28, 2018 (approximately one month subsequent to Plaintiff Johnson’s

termination from employment).

       The parties reserve the right to move for leave to modify the applicable Relevant

Period should the need arise.

       Pursuant to Rule 26(f) and the March 14, 2019 Scheduling Orders (Safewright –

Dkt. No. 11; Johnson – Dkt. No. 12), the parties jointly propose the following agreed plan

supplementing/amending the discovery provisions set forth in the Pretrial Order:

       (A)      Rule 26(a) Initial Disclosures will be provided by Plaintiff Safewright and

Plaintiff Johnson by April 15, 2019 and by Defendant Atsumi by April 30, 2019, as detailed

in the Order.

       (B)      Plaintiff Safewright and Plaintiff Johnson shall make Rule 26(a)(2) expert

witness disclosures on or before September 15, 2018. Defendant Atsumi shall make

expert witness disclosures sixty (60) days thereafter.

       (C)      Regarding electronic discovery issues, see Part III, below.

       (D)      Regarding issues of assertion or privilege and protection of trial preparation

materials, see Part III, below (“Privileged Produced Information”).

       (E)      The parties do not anticipate the need for limitations on discovery.

       (F)      It appears necessary for a Protective Order to be entered and counsel for
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 3 of 8 Pageid#: 46




Defendant Atsumi will submit a proposed Protective Order along with written discovery

requests.

       (G)   The parties agree to transmit and/or serve discovery requests and responses

by electronic means (e.g. electronic mail and/or electronic file sharing means).

       (H)   The parties agree to resolve discovery disputes, including disputes

concerning protective orders, if necessary, in the following manner: 1) telephone

conference (“meet and confer”) between the parties to discuss the discovery issue(s);

followed by (2) informal teleconference with the assigned United States Magistrate Judge;

followed by (3) filing of a Motion requesting the Court take formal action.

       (I)   Should a protective order be requested by either party, the parties agree to

limit the scope of “confidential information” to only include trade secrets, as defined

under 18 U.S.C. §§ 1836 et seq. The parties further agree to comply with the Local Rules

of the Western District of Virginia when third party employment files may be at issue in

the case.

III.   Discovery of Electronically Stored Information (“ESI”).

       The parties will comply with the rules governing electronic discovery set forth in

the Federal Rules of Civil Procedure, applicable local rules, and decisional law. The

parties hereby submit the following summary of the parties’ conference and agreement

regarding electronic discovery matters:

       1.    Preservation: The parties agree that Defendant Atsumi will provide Plaintiff

Safewright and Plaintiff Johnson with a communication with Defendant Atsumi’s Initial

Disclosures, describing how electronically stored information (“ESI”) has been preserved

to date, including litigation hold processes that have been implemented and the
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 4 of 8 Pageid#: 47




identification of ESI repositories where potentially responsive ESI may reside. The

parties agree to securely maintain, and not destroy or delete, sources of potentially

discoverable information created during the Relevant Period, including, to the extent they

exist, (i) email back-up tapes, computer hard drives and servers, and (ii) network back-

up tapes (i.e. tapes or other similar media onto which back-up systems store ESI). To the

extent they exist, the parties agree to preserve all such back-up tapes and other ESI

created during the Relevant Period.

      2.     Search Terms: The parties have agreed to the following protocol regarding

the use of search terms to decrease the scope of production in a manner consistent with

the letter and spirit proportionality embodied in Rule 26(b). The parties have agreed to

an iterative search process and to exchange multiple sets of search terms. At the end of

the process, the search terms provided by the Searching Party will be applied to the ESI

of the Producing Party. The Producing Party will then create an ESI data set with the

results and that ESI will be produced subject to an agreed ESI Protocol. The first set of

search terms will be provided by Plaintiff Safewright and Plaintiff Johnson with their

Initial Disclosures. Thereafter, the parties will work in good faith to revise the list of

search terms based upon the reasonable requests of the Searching Party and the provision

of search term results from the Producing Party, to include for each set of search terms,

the total number of documents (including attachments) identified within the full data set

for each search term responsive ESI will be produced by or before the deadlines applicable

under the Requests for Production of Documents and Rule 34. The parties agree to work

in good faith to agree upon reasonable search terms and Key Custodians. Defendant

Atsumi agrees to produce the ESI in searchable PDF format on a platform capable of
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 5 of 8 Pageid#: 48




reviewing the aforementioned ESI.

       3.     Identification of Custodians:      To facilitate the identification of the

appropriate employees who may possess relevant documents, the parties agree to provide

to each other with their Initial Disclosures the identification of employees and third

parties that they reasonably believe could have access to, control over or responsibility for

potentially discoverable information. The parties will meet and confer in good faith and

exchange additional information as may be necessary to facilitate the identification, and

limit the number, of employees for whom the provisions of this section shall be applicable.

The parties have also agreed to work in good faith to identify on whether particular

individuals are “Key Custodians” or “Non-Key Custodians”. ESI is required to be collected

only from Key Custodians. Non-Key Custodians are required to receive a litigation hold

memorandum.

       4.     Privileged Produced Information:          The parties hereby invoke the

protections of Federal Rule of Evidence 502 and specifically 502(d) and (e).

       5.     Information Not Reasonably Accessible.         With their initial document

productions, the parties agree to identify potentially discoverable information that each

party asserts is not reasonably accessible pursuant to Fed. R. Civ. P. 26(b)(2)(B) to the

extent that such determination can be made. For all such potentially discoverable

information, the parties will indicate whether the data is catalogued or otherwise

organized, such that the parties can determine more precisely what type of potentially

discoverable information may exist, and whether the potentially discoverable information

can be selectively searched.

       6.     Unavailable Information. With their initial document productions, the
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 6 of 8 Pageid#: 49




parties agree to identify, to the extent that they are aware, responsive or potentially

responsive data that was at one time available but is no longer available in any form,

indicating why the data is no longer available, when it became unavailable, and who is

responsible for ordering its destruction and destroying it.

       7.     No Waiver of Objections. By agreeing to preserve potentially discoverable

information in accordance with the terms hereof, the parties do not waive any objection

to the discovery or admissibility of such information.

       8.     No Subject Matter Waiver. The Parties hereby acknowledge that certain

disclosures made pursuant to Rule 26 and Rule 16, or through other formal or informal

pretrial disclosures, may result in the disclosure of documents or information that is

otherwise subject to the protections of the attorney/client privilege and work product

immunity. To the extent that such disclosures are made, the parties agree that any

arguable waiver of these protections is made in furtherance of the letter and spirit of

cooperation embodied in Rule 26 and the applicable decisional law, and that such

disclosure only waives the privilege or immunity, if at all, as to the specific information

disclosed. The parties agree that no subject matter waiver of attorney/client privilege or

work product immunity is made or implied by such disclosures, including as to non-

disclosed aspects of discovery practices, procedures and strategies employed by the

parties.
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 7 of 8 Pageid#: 50




AGREED:


/s/ L. Leigh R. Strelka
Thomas E. Strelka, Esq. (VSB# 75488)
L. Leigh R. Strelka, Esq. (VSB # 73355)
N. Winston West, IV, Esq. (VSB # 92598)
Brittany M. Haddox, Esq. (VSB # 86416)
STRELKA LAW OFFICE, PC
Warehouse Row
119 Norfolk Avenue, S.W., Suite 330
Roanoke, VA 24011
thomas@strelkalaw.com
leigh@strelkalaw.com
winston@strelkalaw.com
brittany@strelkalaw.com

Counsel for Plaintiff Safewright and Plaintiff Johnson


/s/ Paul C. Kuhnel
Paul C. Kuhnel, Esq.
Brendan Horgan, Esq.
LeClair Ryan
1800 Wells Fargo Tower
Drawer 1200
Roanoke, Virginia 24006
paul.kuhnel@leclairryan.com
Brendan.horgan@leclairryan.com

Counsel for Defendant Atsumi
 Case 7:18-cv-00605-GEC Document 14 Filed 03/29/19 Page 8 of 8 Pageid#: 51




                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on March 29, 2019 the foregoing was sent to

the following attorneys for Defendant Atsumi via the Court’s electronic CM/ECF system.

Paul C. Kuhnel, Esq.
Brendan Horgan, Esq.
LeClair Ryan
1800 Wells Fargo Tower
Drawer 1200
Roanoke, Virginia 24006
paul.kuhnel@leclairryan.com
Brendan.horgan@leclairryan.com

Counsel for Defendant Atsumi


                                               /s/ L. Leigh R. Strelka
